Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6492 Filed 01/12/21 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

   CURTIS E. BLACKWELL, II,

           Plaintiff,
   v.

   LOU ANNA K. SIMON, in her individual
   capacity as president of Michigan State University,           Case No: 18-cv-01261
   MARK DANTONIO, in his individual capacity
   as Head Football Coach of Michigan State                      Hon. Janet T. Neff
   University, MARK HOLLIS, in his individual
   capacity as Director of Intercollegiate Athletics for         Magistrate Judge Sally J. Berens
   Michigan State University, DETECTIVE CHAD
   DAVIS, in his individual capacity as a detective
   for the Michigan State University Police
   Department, and DETECTIVE SAM MILLER,
   in his individual capacity as a detective for the
   Michigan State University Police Department,

           Defendants.

   THE CROMER LAW GROUP PLLC                        KIENBAUM HARDY
   Ronnie E. Cromer, Jr. (P59418)                   VIVIANO PELTON & FORREST, P.L.C.
   Attorney for Plaintiff                           Thomas G. Kienbaum (P15945)
   24901 Northwestern Highway, Suite 612            William B. Forrest III (P60311)
   Southfield, MI 48075                             Attorneys for Defendants Dantonio, Hollis, and Simon
   (248) 809-6790                                   280 N. Old Woodward Ave., Ste. 400
   rcromerjr@thecromerlawgroup.com                  Birmingham, MI 48009
                                                    (248) 645-0000
                                                    tkienbaum@khvpf.com.com
                                                    wforrest@khvpf.com

                                                    RHOADES MCKEE, PC
                                                    Bruce Neckers (P18198)
                                                    Paul McCarthy (P47212)
                                                    Attorneys for Defendants Davis and Miller
                                                    55 Campau Ave, NW, Ste. 300
                                                    Grand Rapids, MI 49503
                                                    (616) 233-5133
                                                    bneckers@rhoadesmckee.com
                                                    mccarthy@rhoadesmckee.com


  Joint Motion for Entry of Judgment Against Attorneys Warnicke and Paterson, and for
              Entry of Order Suspending Them From Practice in This Court
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6493 Filed 01/12/21 Page 2 of 12




        Defendants Lou Anna K. Simon, Mark Dantonio, Mark Hollis, and Detectives Chad Davis

 and Sam Miller, through their respective counsel, Kienbaum Hardy Viviano Pelton & Forrest,

 P.L.C., and Rhoades McKee, P.C., for their Joint Motion for Entry of Judgment Against Attorneys

 Warnicke and Paterson, and for Entry of Order Suspending Them From Practice in This Court,

 say as follows:

        1.         This Court is familiar with the history of this case, and specifically the misconduct

 of Plaintiff and his counsel, resulting in the dismissal of Plaintiff’s case against the MSU

 Defendants; disqualification of counsel Thomas Warnicke and Andrew Paterson from further

 participating in this case; and additional monetary sanctions against them totaling $52,010. (ECF

 No. 234 & 326).

        2.         On July 29, 2020, this Court ordered Warnicke and Paterson to pay the $52,010 in

 sanctions on or before August 12, 2020 (ECF No. 347).

        3.         After Warnicke and Paterson failed to make the payment, Defendants moved this

 Court to hold them in contempt. This Court granted the motion, holding that “Attorneys Warnicke

 and Paterson are ADJUDGED to be in contempt for failing to comply with the Orders of this Court

 (ECF Nos. 326 & 347).” ECF No. 384, PageID.6453. This Court also reconfirmed that the sanction

 award was joint and several to Warnicke and Paterson. Id., PageID.6448.

        4.         In addressing contempt sanctions, this Court recognized its authority to incarcerate

 Warnicke and Paterson or to suspend their ability to practice before this Court as coercive sanctions

 to enforce the Court’s sanctions order. Id., PageID.6451. Nevertheless, the Court “decline[d], at

 this time, to incarcerate or suspend either attorney from practicing within the Western District of

 Michigan.” Id.
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6494 Filed 01/12/21 Page 3 of 12




        5.         Instead, this Court, acknowledging Warnicke’s request for a payment plan, held

 that Warnicke would be required to pay $7,500 per month toward his joint-and-several obligation,

 with the first payment due December 1, 2020—and that if Warnicke did not make a timely

 payment, immediate sanctions of $100 per day, retroactive to August 12, 2020, would be added to

 the joint-and-several award. Id., PageID.6451-52.

        6.         Despite proposing a payment plan in the first place, Warnicke did not make the first

 required payment on December 1, 2020 (or at any time thereafter), thus triggering the retroactive

 daily penalty. As of January 11, 2021, the additional daily sanctions that have accrued total

 $15,200, and counting. Neither Warnicke nor Paterson has paid a dime of this money.

        7.         Instead, on November 29, 2020, Warnicke and Paterson each filed an interlocutory

 appeal but failed to seek, let alone obtain, a stay of this Court’s order obligating them to make

 payments starting December 1, 2020. They likely failed to request a stay pending appeal because

 they have almost no likelihood of success on the merits, and because a stay generally requires the

 posting of a supersedeas bond or other security—something that would run counter to their strategy

 of obstruction.

        8.         Warnicke and Paterson are thus forcing Defendants to incur the time and expense

 of appellate proceedings while utterly ignoring this Court’s sanctions order. In addition, Paterson

 and Blackwell are suing Defendant Dantonio—and his counsel here Tom Kienbaum—in a sister

 court in the Eastern District of Michigan while Paterson flouts this Court’s sanctions order. (E.D.

 Case No. 20-cv-11493, ECF No. 1.)

        9.         Because the coercive daily sanctions have proven to be insufficient—even with this

 Court’s grace in allowing monthly payments—the Court should take the additional steps of: (1)

 reducing the monetary sanctions award accrued to date to a money judgment; and (2) suspending
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6495 Filed 01/12/21 Page 4 of 12




 Warnicke and Paterson’s right to practice in the Western District of Michigan until the entire joint-

 and-several award is paid in full.

        WHEREFORE, Defendants request the Court enter an order:

                a. suspending Paterson and Warnicke from practicing within the Western District
                   of Michigan until the contempt is lifted through the payment of the entire joint
                   and several award (including the $100 per day sanction that continues to
                   accrue);

                b. reducing the $52,010 fee sanction, plus the $15,200 in daily contempt sanctions
                   that have accrued through January 11, 2021 (for a total of $67,210) to a money
                   judgment to be increased by any accruing deficiency, and permitting
                   Defendants to apply for an award of fees incurred in connection with any
                   reasonable collection efforts undertaken; and

                c. granting such further relief as the Court deems just and appropriate.


                                               Respectfully submitted,

                                               KIENBAUM HARDY VIVIANO
                                               PELTON & FORREST, P.L.C.

                                               By: /s/ Thomas G. Kienbaum
                                                   Thomas G. Kienbaum (P15945)
                                                   William B. Forrest III (P60311)
                                               Attorneys for Defendants Dantonio,
                                               Hollis, and Simon
                                               280 N. Old Woodward Ave., Suite 400
                                               Birmingham, MI 48009
                                               (248) 645-0000
                                               tkienbaum@khvpf.com
 Dated: January 12, 2021                       wforrest@khvpf.com

                                               RHOADES MCKEE, PC

                                               By:/s/Paul McCarthy (signed with permission)
                                               Bruce Neckers (P18198)
                                               Paul McCarthy (P47212)
                                               Attorneys for Defendants Davis and Miller
                                               55 Campau Ave, NW, Ste. 300
                                               Grand Rapids, MI 49503
                                               (616) 233-5133
                                               bneckers@rhoadesmckee.com
 Dated: January 12, 2021                       mccarthy@rhoadesmckee.com
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6496 Filed 01/12/21 Page 5 of 12




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

   CURTIS E. BLACKWELL, II,

           Plaintiff,
   v.

   LOU ANNA K. SIMON, in her individual
   capacity as president of Michigan State University,           Case No: 18-cv-01261
   MARK DANTONIO, in his individual capacity
   as Head Football Coach of Michigan State                      Hon. Janet T. Neff
   University, MARK HOLLIS, in his individual
   capacity as Director of Intercollegiate Athletics for         Magistrate Judge Sally J. Berens
   Michigan State University, DETECTIVE CHAD
   DAVIS, in his individual capacity as a detective
   for the Michigan State University Police
   Department, and DETECTIVE SAM MILLER,
   in his individual capacity as a detective for the
   Michigan State University Police Department,

           Defendants.

   THE CROMER LAW GROUP PLLC                        KIENBAUM HARDY
   Ronnie E. Cromer, Jr. (P59418)                   VIVIANO PELTON & FORREST, P.L.C.
   Attorney for Plaintiff                           Thomas G. Kienbaum (P15945)
   24901 Northwestern Highway, Suite 612            William B. Forrest III (P60311)
   Southfield, MI 48075                             Attorneys for Defendants Dantonio, Hollis, and Simon
   (248) 809-6790                                   280 N. Old Woodward Ave., Ste. 400
   rcromerjr@thecromerlawgroup.com                  Birmingham, MI 48009
                                                    (248) 645-0000
                                                    tkienbaum@khvpf.com.com
                                                    wforrest@khvpf.com

                                                    RHOADES MCKEE, PC
                                                    Bruce Neckers (P18198)
                                                    Paul McCarthy (P47212)
                                                    Attorneys for Defendants Davis and Miller
                                                    55 Campau Ave, NW, Ste. 300
                                                    Grand Rapids, MI 49503
                                                    (616) 233-5133
                                                    bneckers@rhoadesmckee.com
                                                    mccarthy@rhoadesmckee.com


  Brief in Support of Joint Motion for Entry of Judgment Against Attorneys Warnicke and
      Paterson, and for Entry of Order Suspending Them From Practice in This Court
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6497 Filed 01/12/21 Page 6 of 12




                                                Discussion

        Attorneys Warnicke and Paterson continue to flout this Court’s orders, in violation of their

 obligations as officers of this Court and their ethical duties to the profession. After begging this

 Court for a payment plan—and receiving that relief—contemnor Warnicke failed to make the first

 Court-ordered payment on December 1, 2020, and has paid nothing since. His co-contemnor

 Paterson has likewise paid nothing. They have refused to pay despite this Court’s order that a daily

 $100 coercive sanction retroactive to August 12, 2020 would be applied—an amount that is already

 up to $15,200 as of the date of this motion.

        In its earlier contempt order, this Court recognized that it had the power to incarcerate the

 contemnors, and/or to suspend their ability to practice in the Western District of Michigan. This

 Court believed that the coercive monetary sanction would be sufficient. Regrettably, it was not.

 Defendants thus ask this Court to take the next step and suspend Warnicke and Paterson’s right to

 practice in this District (but do not ask for incarceration). And, because Warnicke and Paterson

 should not be allowed to simply disregard the Court’s monetary sanctions without consequence,

 the Court should exercise its authority to reduce the monetary sanction accrued to date, and

 thereafter accruing, to a money judgment, so that the Defendants may take steps to enforce the

 award directly.

        While Warnicke and Paterson have appealed this Court’s contempt finding,1 it is hornbook

 law that the “taking of an appeal does not by itself suspend the operation or execution of a district-

 court judgment or order during the pendency of the appeal.” 16A Wright, Miller, et al., Federal

 Practice & Procedure § 3954 (5th ed.); see generally Ohio State Conference of N.A.A.C.P. v.



 1
  There is a serious question whether this Court’s contempt order is appealable at this point. See
 Nat'l Abortion Fed'n v. Ctr. for Med. Progress, 926 F.3d 534, 538 (9th Cir. 2019).
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6498 Filed 01/12/21 Page 7 of 12




 Husted, 769 F.3d 385, 387 (6th Cir. 2014); Bout v. Bolden, 21 F. App'x 327, 329 (6th Cir. 2001)

 (discussing stay of sanctions order pending appeal); Aldridge v. City of Warren, 2016 WL

 9045623, at *1 (E.D. Mich. May 31, 2016) (same, against plaintiff’s counsel sanctioned for

 misconduct).2

     I.        This Court should convert Contemnors’ accrued financial liabilities to a money
               judgment and suspend their right to practice law in this District.

          A court’s equitable contempt power is “extremely broad and flexible,” F.T.C. v. Leshin,

 719 F.3d 1227, 1231 (11th Cir. 2013), and is limited only “by the requirements of full remedial

 relief,” McComb v. Jacksonville Paper Co., 336 U.S. 187, 193–94 (1949). Indeed, “[a]ll the

 inherent equitable powers of the District Court are available,” Porter v. Warner Holding Co., 328

 U.S. 395, 398 (1946), and “[t]he power to shape the appropriate remedy . . . lies squarely within

 the discretion of the district court,” Paterek v. Vill. of Armada, 801 F.3d 630, 644-45 (6th Cir.

 2015). Because this Court’s initial exercise of its contempt power has proven ineffective, this Court

 should bring to bear two additional contempt powers: (a) the authority to convert its sanctions

 order to a money judgment to enable Defendants to begin the collection process and (b) the

 authority to suspend Paterson and Warnicke’s right to practice law in this District.

          A.      The Court should reduce the sanctions award and the coercive penalty
                  sanctions accrued as of January 11, 2021—at this point totaling $ 67,210—to
                  a monetary judgment so that the Defendants may take efforts to collect.

          The authority to convert a contempt order to a money judgment, though rarely invoked

 given the usual efficacy of traditional contempt measures like daily coercive fines and



 2
  Further, it is well-established that an interlocutory appeal does not divest a district court of
 jurisdiction, except as to “those aspects of the case involved in the appeal.” Marrese v. Am. Acad.
 of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985). The appeal involves only whether Warnicke
 and Paterson acted in contempt of the July 2020 order—not their failure to comply with a
 subsequent order, the enforcement of which has not been stayed.


                                                  2
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6499 Filed 01/12/21 Page 8 of 12




 incarceration, is a recognized aspect of federal courts’ civil contempt power. See F.T.C. v. Leshin,

 719 F.3d 1227, 1231 (11th Cir. 2013) (“[T]he Supreme Court and at least one court of appeals

 have acknowledged that a court can issue a money judgment as a remedy for civil contempt.”)

 (citing De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945) and In re Prof'l

 Air Traffic Controllers Org., 699 F.2d 539, 542 (D.C. Cir. 1983)).

        In Piambino v. Bestline Products, Inc., for example, the court observed that, although a

 “contempt proceeding vindicates the Court’s authority, . . . it does not settle or compromise the

 beneficiary of this sanction from pursuing execution of the award by civil process.” 645 F. Supp

 1210, 1217 (S.D. Fla. 1986) (citing Byrd Coal Co., Inc., 83 F.2d 256 (2d. Cir. 1936)).

 Consequently, the court said, “of course” a plaintiff “may attempt to execute a valid judgment

 entered by the Court for the remainder due.” Id. And more recently, in Leshin, the Eleventh Circuit

 affirmed the authority of the district court to convert a contempt order to a money judgment, and

 did so on facts nearly identical to this case. 719 F.3d at 1231. There, the defendants found

 themselves in contempt for failing to comply with the terms of a stipulated injunction. Id. at 1229.

 The Court imposed a contempt sanction, which the defendants refused to pay. Id. After an

 additional contempt sanction failed to persuade the defendants to voluntarily pay, the plaintiff

 successfully moved to convert the sanctions order into a money judgment. Id. at 1230.

        On appeal, the Court of Appeals rejected the defendants’ argument that the district court

 lacked authority to convert its contempt sanctions order to a money judgment. Id. at 1231. Noting

 that civil contempt is an “area where the district court has extremely broad and flexible powers”

 and “wide discretion in fashioning an equitable remedy for [a party’s] civil contempt,” the Court

 was “at a loss to see why the district court lacked the power to grant both the equitable remedy




                                                  3
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6500 Filed 01/12/21 Page 9 of 12




 [contempt] and the legal one [a money judgment] so long as it did not permit double recovery” –

 something that converting the sanctions order to a money judgment would not do. Id. at 1231–33.3

        Leshin is squarely on point. As with the contemnors in that case, Warnicke and Paterson

 have refused to follow a specific, unambiguous order from this Court—and additional coercive

 sanctions have not been effective to compel compliance with the order. As the parties entitled to

 the sanctions award, Defendants—like the moving party in Leshin—now ask this Court to increase

 the coercive effect of its contempt sanction by converting the accrued liabilities to a money

 judgment, enabling them to begin the collection process.

        It is true that, at an earlier stage in these proceedings, this Court denied defendants’ request

 for a writ of execution under Rule 69 and 71 because contempt proceedings, rather than a writ of

 execution, was the proper vehicle for enforcing compliance with a monetary sanctions order. ECF

 No. 384, PageID.6453, citing Gascho v. Glob. Fitness Holdings, LLC, 875 F.3d 795, 802 (6th Cir.

 2017).). But this request is different. Defendants agree that civil contempt was the appropriate first

 step in persuading Paterson and Warnicke to comply with the Court’s sanctions order. But that

 initial measure has proven ineffective. As a next step (one supported by ample authority cited

 above), this Court should convert the contempt order to a money judgment to allow Defendants to

 begin the collection process and capture whatever funds Paterson and Warnicke have left after a

 months-long opportunity to divert or deplete funds otherwise payable to Defendants.




 3
  Other examples of courts granting this relief can be found in Parker v. United States, 153 F.2d
 66, 71 (1st Cir. 1946) (stating that a “petition for attachment for contempt was filed by the United
 States” as plaintiff); In re Grand Jury Subpoena No. 7409, 2019 WL 2168874, at *4 (D.D.C. Jan.
 24, 2019) (observing that the contemnor’s adversary could “convert the sanctions that have
 accrued under the Contempt Order into a sum certain judgment and obtain an order permitting
 action against [the contemnor’s] property”); and Jacobson v. Petterson, 2007 WL 1463055, at *3
 (W.D. Wash. May 17, 2007) (converting all prior sanctions to judgment);
                                                   4
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6501 Filed 01/12/21 Page 10 of 12




        Likewise, the fact that Paterson and Warnicke’s sanctions tab is still running does not

 prevent this Court from converting the accrued portion of their liability to a money judgment. The

 Court has the authority to enter an interim judgment for the portion accrued to date. See Agudas

 Chasidei Chabad of United States v. Russian Fed’n, 128 F. Supp. 3d 242, 249 (D.D.C. 2015)

 (granting motion for interim money judgment on contempt sanctions that were still in effect and

 entering judgment against the defendants in the amount of the sanctions accrued through the date

 of the motion hearing); CE Int’l Res. Holdings LLC v. S.A. Minerals Ltd. P'ship, 2013 WL 324061,

 at *3 (S.D.N.Y. Jan. 24, 2013) (imposing daily contempt sanctions and authorizing the petitioner

 to “enter judgment in favor of the Clerk of the Court from time to time for the accrued amounts of

 such fines and enforce such judgment on behalf of the Court”).

        Defendants therefore request that the Court modify its sanctions order comprising the

 $52,010 in sanctions and the $15,200 in daily coercive fines incurred to date—$ 67,210 in total—

 to a money judgment to enable Defendants to begin the collection process, to be increased as

 additional sanctions accrue, and permitting Defendants to apply for an award of fees incurred in

 connection with any reasonable collection efforts undertaken.

        B.      This Court should suspend Paterson and Warnicke’s right to practice law in
                this District until they have purged themselves of contempt.

        The Court has already acknowledged that its “local rules also explicitly permit limitations

 on attorney practice under the contempt power, permitting disbarment from the Court ‘as a

 sanction for contempt of court’ under specified procedures, but otherwise not ‘limit[ing] the

 court’s power to punish contempt.’” ECF No. 384, PageID.6451 (citing W.D. Mich. LGenR

 2.3(e)); accord Cleveland Hair Clinic, Inc. v. Puig, 106 F.3d 165, 168 (7th Cir. 1997) (recognizing

 a district court’s authority to suspend an attorney-contemnor’s right to practice in the court, as “a

 member of the bar has a special obligation to abide by judicial orders”). Given that Warnicke and


                                                  5
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6502 Filed 01/12/21 Page 11 of 12




 Paterson have not abided by the Court’s present contempt order, responded to coercive sanctions,

 suspension of their right to practice is an appropriate additional step for compliance with the

 Court’s orders. Thus, in addition to the daily coercive fines, both Warnicke and Paterson should

 be suspended from practice in this District until the full amount of the sanctions order (including

 accrued penalties) are paid.4 No more payment plans should be permitted—Warnicke asked for

 that relief, was given that relief, and thumbed his nose at the Court all the same.

                                             Conclusion

        Each day Warnicke and Paterson continue to practice in this Court and retain money

 rightfully awarded to Defendants is another day they flout this Court’s authority. In light of their

 persistent refusal to comply with this Court’s sanctions orders, Defendants ask this Court to

 convert its sanctions order to a money judgment to enable Defendants to begin the collection

 process and suspend Paterson and Warnicke’s right to practice law in this District.

                                               Respectfully submitted,

                                               KIENBAUM HARDY VIVIANO
                                               PELTON & FORREST, P.L.C.

                                               By: /s/Thomas G. Kienbaum
                                                   Thomas G. Kienbaum (P15945)
                                                   William B. Forrest III (P60311)
                                               Attorneys for Defendants Dantonio,
                                               Hollis, and Simon
                                               280 N. Old Woodward Ave., Suite 400
                                               Birmingham, MI 48009
                                               (248) 645-0000
                                               tkienbaum@khvpf.com
 Dated: January 12, 2021                       wforrest@khvpf.com




 4
   Paterson is attorney of record in three cases pending in this District: Davis v. Benson et al, 20-
 cv-768-JTN-PJG, Davis et al v. Benson et al, 20-cv-00915-PLM-RSK, and Davis et al v. Benson
 et al, 20-cv-00981-PLM-RSK. Warnicke does not appear to be currently litigating in this Court,
 but is free to do so in the absence of an order suspending his right to practice in this District.
                                                   6
Case 1:18-cv-01261-JTN-SJB ECF No. 390, PageID.6503 Filed 01/12/21 Page 12 of 12




                                             RHOADES MCKEE, PC

                                             By:/s/Paul McCarthy (signed with permission)
                                             Bruce Neckers (P18198)
                                             Paul McCarthy (P47212)
                                             Attorneys for Defendants Davis and Miller
                                             55 Campau Ave, NW, Ste. 300
                                             Grand Rapids, MI 49503
                                             (616) 233-5133
                                             bneckers@rhoadesmckee.com
 Dated: January 12, 2021                     mccarthy@rhoadesmckee.com



                                CERTIFICATE OF SERVICE

         I hereby certify that on January 12, 2021, the foregoing document and this Certificate of
 Service were served upon all counsel of record in this matter, via the Court’s electronic filing
 system, and by email and U.S. Mail upon Thomas Warnicke, 535 Griswold Street, Suite 2632,
 Detroit, MI 48226 (tom@warnickelaw.com), and Andrew Paterson, 2893 E. Eisenhower Pkwy,
 Ann Arbor, MI 48108 (aap43@hotmail.com). I declare the above statements to be true to the best
 of my information, knowledge, and belief.

                                             /s/ Thomas G. Kienbaum
                                             Thomas G. Kienbaum (P15945)
                                             Kienbaum Hardy Viviano
                                               Pelton & Forrest, P.L.C.
                                             280 North Old Woodward Ave., Ste. 400
                                             Birmingham, Michigan 48009
                                             (248) 645-0000
                                             tkienbaum@khvpf.com


 399792




                                                7
